Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-3 and 5-21 are currently active in the application with claims 1, 2, 5, 6, 11, 12 and 16 being amended and claim 4 being cancelled by the Applicant.
Response to Amendment
Applicant’s amendment of September 28, 2021 has been carefully considered and was sufficient in overcoming the rejection of the claims over 35 USC 112 (a) and (b) and therefore these rejections have been withdrawn.  The amendments were not sufficient in placing the application in condition of allowance and resulted in a new grounds of rejection as detailed below.
Double Patenting
Applicant is advised that should claims 1, 9, 11, 12, 14 and 15 be found allowable, claims 16-21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Although claim 1 is to a method and claim 16 is to a reformer, there is nothing in claim 16 which differentiates it from claim 1 coupled with claim 9 and therefore represents essentially identical subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “periodic” in claim 2 is a relative term which renders the claim indefinite. The term “periodic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Any exposure will be examined as periodic.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 5-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US 2017/0137285) hereafter Ide and further in view of Ionescu et al. (NPL, J. Phys. Chem B, V106, pp 9359-9366, 2002) hereafter Ionescu, Ming et al. (USP 7,067,453) hereafter Ming, BAE et al. (US 2010/0104897) hereafter Bae as evidenced by Gelin et al. (NPL, Applied Cat. B:  Environmental, V39, pp 1-37, 2002) hereafter Gelin.
	Considering Claims 1, 2, 6 and 7, Ide discloses a catalytic reforming method to produce hydrogen [0011] wherein the catalyst comprises from 0.1 wt% to about 10.0 wt% of a Group VIII metal such as rhodium on a thermally stable support such as alumina and zirconia wherein the catalyst is active in the presence of hydrocarbons 2S, water and carbon dioxide [0010], [0011], [0025], [0028], [0047], [0050], [0053] and [0055] which can contain 10 wppm or less [0064] thereby overlapping the instantly claimed range.
	Ide also discloses that the catalyst is contained in a reverse flow reactor [0058] and absorbs the sulfur within the hydrocarbon stream and which is removed during a regeneration cycle wherein oxygen is contacted with the catalyst to remove the sulfur as SOx [0063] and [0064] and thereby meeting the limitation of periodically being exposed to a stream of oxygen wherein the regeneration effluent may have a sulfur content of at least about 10 wppm [0064].  Ide further discloses the use of air for the regeneration comprising 20 v% oxygen [0090] hereby falling within the instantly claimed range.
	Ide does not mention whether the alumina possesses octahedral coordination and therefore would be a bulk alumina, the use of silica and does not disclose the sulfur content of natural gas.
	Ming discloses the sulfur content of natural gas to be less than 38 ppm (Example 10) thereby falling within or overlapping the instantly claimed range.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the natural gas of Ide to possess the sulfur content as disclosed by Ming, a content that overlaps the instantly claimed range.
	Bae discloses a platinum-based catalyst useful for reforming further comprising a support of both alumina and silica [0056] wherein a hydrogen/C2-C5 hydrocarbon/oxygen mixture also containing sulfur is supplied to a platinum-based reforming catalyst [0006] to [0012], [0025]-[0030],[0052] and [0061].  The ordinary 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the catalyst support of Ide by adding silica as Gelin discloses that silica also improves catalytic activity and Bae discloses that both alumina and silica may be utilized together in a reforming catalyst.
	Ionesu discloses a study of the surface reactivity of gamma-alumina on the adsorption of hydrogen sulfide on octahedral aluminum sites wherein gamma aluminum possesses both tetrahedral and octahedral sites and that octahedral sites are energetically preferred wherein H2S is absorbed on the surface (Abstract and Introduction, Section 3.3 and 4.).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to provide the alumina support of Ide with octahedral aluminum sites as taught by Ionesu as Ide utilizes gamma alumina and the ordinary skilled artisan would be motivated to provide for octahedral sites as Ionesu teaches these sites to be preferred.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 3, the significance of Ide, Ming and Ionesu as applied to Claim 1 is explained above.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the regeneration step would begin at a temperature of less than 500°C and would also be higher as the regeneration progressed thereby overlapping the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 5, the significance of Ide and Ionesu as applied to Claim 1 is explained above.
	The instant claim has been previously rejected as discussed above.

In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 8, the significance of Ide and Ionesu as applied to Claim 1 is explained above.
Ide discloses that the catalyst may further comprise silver and/or gold, group IB metals [0035].
	Considering Claim 9, the significance of Ide and Ionesu as applied to Claim 1 is explained above.
	Ide discloses a reverse flow reactor [0073].
	Considering Claim 10, the significance of Ide and Ionesu as applied to Claim 1 is explained above.
	Ide discloses that the hydrocarbon stream contains from about 5 wt% to about 95 wt % C+2 compounds [0056] which falls within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 13, the significance of Ide and Ionesu as applied to Claim 1 is explained above.

Ming discloses the sulfur content of natural gas to be less than 38 ppm (Example 10) thereby overlapping the instantly claimed range.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the natural gas of Ide to possess a sulfur content overlapping the instantly claimed range as taught by Ming.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 14, the significance of Ide and Ionesu as applied to Claim 1 is explained above.
Ide discloses at least one catalytic metal comprising Rh, Pd and Pt [0035].
Considering Claim 15, the significance of Ide and Ionesu as applied to Claims 1 and 14 is explained above.
Ide discloses at least one catalytic metal comprising Rh, Pd and Pt [0035] wherein the amount of catalytic metal may vary from about 0.1 wt% to about 10 wt% [0036] and [0094].  Therefore, if the first metal is present at about 9 wt%, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the second catalytic metal could not be more than about 1.0 wt%.
.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US 2017/0137285) hereafter Ide in view of Ionescu et al. (NPL, J. Phys. Chem B, V106, pp 9359-9366, 2002) hereafter Ionescu, Ming et al. (USP 7,067,453) hereafter Ming, BAE et al. (US 2010/0104897) hereafter Bae as evidenced by Gelin et al. (NPL, Applied Cat. B:  Environmental, V39, pp 1-37, 2002) hereafter Gelin as applied to claim 1 and further in view of Collier (USP 6,397,790).
	Considering Claims 11 and 12, the significance of Ide in view of Ionescu and Ming as applied to Claim 1 is explained above.
	The instant claim has been previously rejected as discussed above.
	The instant claim is to the use of the products of claim 1.  Ide discloses a catalytic reformer with the catalyst comprising alumina and nickel [0035] as discussed above but does not disclose this particular use.
	Collier discloses the use of an internal combustion engine fueled by the catalytic reforming of natural gas to produce hydrogen and carbon monoxide which is combusted in the internal combustion engine (spark ignition engine) with a portion of the exhaust gas being recycled to be incorporated in the gaseous fuel (Col. 3, ln 65 to Col 4, ln 36) and (Col. 4, ln 58 to Col 5, ln 8) wherein the catalyst is nickel supported on alumina (Col 9, ln 10-13).
. 

Claim 16, 17, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US 2017/0137285) hereafter Ide and further in view of Ionescu et al. (NPL, J. Phys. Chem B, V106, pp 9359-9366, 2002) hereafter Ionescu and BAE et al. (US 2010/0104897) hereafter Bae as evidenced by Gelin et al. (NPL, Applied Cat. B:  Environmental, V39, pp 1-37, 2002) hereafter Gelin.
	Considering Claims 16, Ide discloses a catalytic reforming method to produce hydrogen [0011] wherein the catalyst comprises from 0.1 wt% to about 10.0 wt% of a Group VIII metal such as rhodium on a thermally stable support such as alumina and zirconia wherein the catalyst is active in the presence of hydrocarbons such as natural gas comprising sulfur compounds such as H2S, water and carbon dioxide [0010], [0011], [0025], [0028], [0047], [0050], [0053] and [0055] which can contain 10 wppm or less [0064] thereby overlapping the instantly claimed range.
	Ide also discloses that the catalyst is contained in a reverse flow reactor [0058] and absorbs the sulfur within the hydrocarbon stream and which is removed during a regeneration cycle wherein oxygen is contacted with the catalyst to remove the sulfur as SOx [0063] and [0064] and thereby meeting the limitation of periodically being exposed to a stream of oxygen wherein the regeneration effluent may have a sulfur content of at least about 10 wppm [0064].  Ide further discloses the use of air for the regeneration comprising 20 v% oxygen [0090] hereby falling within the instantly claimed range.

Bae discloses a platinum-based catalyst useful for reforming further comprising a support of both alumina and silica [0056] wherein a hydrogen/C2-C5 hydrocarbon/oxygen mixture also containing sulfur is supplied to a platinum-based reforming catalyst [0006] to [0012], [0025]-[0030],[0052] and [0061].  The ordinary skilled artisan is aware that reforming catalysts typically contain silica as evidenced by Gelin who teaches that both alumina and silica improve platinum/palladium dispersion thereby improving catalytic activity (Pg. 3).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the catalyst support of Ide by adding silica as Gelin discloses that silica also improves catalytic activity and Bae discloses that both alumina and silica may be utilized together in a reforming catalyst.
	Ionesu discloses a study of the surface reactivity of gamma-alumina on the adsorption of hydrogen sulfide on octahedral aluminum sites wherein gamma aluminum possesses both tetrahedral and octahedral sites and that octahedral sites are energetically preferred wherein H2S is absorbed on the surface (Abstract and Introduction, Section 3.3 and 4.).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to provide the alumina support of Ide with octahedral aluminum sites as taught by Ionesu as Ide utilizes gamma alumina and the ordinary skilled artisan would be motivated to provide for octahedral sites as Ionesu teaches these sites to be preferred.

Considering Claim 17, the significance of Ide and Ionesu as applied to Claim 16 is explained above.
Ide discloses a reverse flow reactor [0073].
Considering Claim 20, the significance of Ide and Ionesu as applied to Claim 16 is explained above.
Ide discloses at least one catalytic metal comprising Rh, Pd and Pt [0035].
Considering Claim 21, the significance of Ide and Ionesu as applied to Claims 16 and 20 is explained above.
Ide discloses at least one catalytic metal comprising Rh, Pd and Pt [0035] wherein the amount of catalytic metal may vary from about 0.1 wt% to about 10 wt% [0036] and [0094].  Therefore, if the first metal is present at about 9 wt%, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the second catalytic metal could not be more than about 1.0 wt%.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US 2017/0137285) hereafter Ide in view of Ionescu et al. (NPL, J. Phys. Chem B, V106, pp 9359-9366, 2002) hereafter Ionescu and BAE et al. (US 2010/0104897) hereafter Bae as evidenced by Gelin et al. (NPL, Applied Cat. B:  Environmental, V39, pp 1-37, 2002) hereafter Gelin as applied to claim 16 and further in view of Collier (USP 6,397,790).
	Considering Claims 18 and 19, the significance of Ide in view of Ionescu and Ming as applied to Claim 16 is explained above.
	The instant claim is to the use of the products of claim 1.  Ide discloses a catalytic reformer with the catalyst comprising alumina and nickel [0035] as discussed above but does not disclose this particular use.
	Collier discloses the use of an internal combustion engine fueled by the catalytic reforming of natural gas to produce hydrogen and carbon monoxide which is combusted in the internal combustion engine (spark ignition engine) with a portion of the exhaust gas being recycled to be incorporated in the gaseous fuel (Col. 3, ln 65 to Col 4, ln 36) and (Col. 4, ln 58 to Col 5, ln 8) wherein the catalyst is nickel supported on alumina (Col 9, ln 10-13).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the internal combustion engine of Collier with the product of Ide to generate power. 
Response to Arguments
Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive.
Applicant argues beginning on page 5 that Ide does not disclose the use of an alumina/silica support to which the Examiner agrees.  Applicant further suggests that Ide teaches away from the inventive support without pointing to the passages within Ide .
Conclusion
Claims 1-3 and 5-21 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732